Citation Nr: 1708138	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent, prior to August 22, 2011, for bilateral peripheral vascular disease.

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another, prior to August 22, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1951 to March 1955. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

During the pendency of the appeal for a higher rating for bilateral peripheral vascular disease, interpreted as part of a claim for SMC received by VA on November 23, 2007, a December 2015 rating decision, granted a 100 percent rating for bilateral peripheral vascular disease effective August 22, 2011.  Because the higher rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities for the full rating period, the Veteran's appeal remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Additionally, the December 2015 rating decision also granted entitlement to SMC based on loss of use of both feet due to bilateral peripheral vascular disease effective from August 22, 2011.  SMC is payable at the "l" rate (pursuant to 38 U.S.C.A. § 1114 (l)), if a veteran, as the result of service-connected disability, has suffered the loss of use of both feet or is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2015); 38 C.F.R. § 3.350 (b) (2016).  The Veteran seeks additional SMC, independent of that already awarded, based on aid and attendance from the date of his claim received on November 23, 2007.  However, the same disease or injury may not serve as the basis for entitlement to SMC based on aid and attendance.  38 C.F.R. § 3.351 (2016).  Essentially, the Veteran is already being paid at a higher level of SMC based on the loss of use of his lower extremities due to bilateral peripheral vascular disease.  As such, bilateral peripheral vascular disease, which is causing the need for aid and attendance, cannot be used as the disability to assign another higher level of SMC compensation.  Thus, the claim has been recharacterized as entitlement to SMC based on the need for the regular aid and attendance of another, prior to August 22, 2011.

An April 2010, VA Form 9, substantive appeal, reflected the Veteran's desire to participate in a hearing before a member of the Board.  In May 2010 and June 2010 statements, the Veteran's representative withdrew the hearing request.  However, in May 2010 and June 2010 correspondence the Veteran indicated he did desire a hearing.  In September 2011 correspondence, the Veteran withdrew the hearing request.  In August 2016 and September 2016, VA notified the Veteran that a Board video conference hearing was scheduled for October 12, 2016.  However, in October 2016 correspondence, the Veteran's representative withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d), (e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The evidence demonstrates that, prior to August 22, 2011, the Veteran had an ankle/brachial index at the worst of 0.86 for the left side and 0.85 for the right side and no evidence of arteriosclerosis obliterans with ischemic limb pain at rest or deep ischemic ulcers.

2.  The evidence demonstrates that, from November 23, 20007, the Veteran required the regular aid and attendance of another as a result of his service-connected bilateral peripheral vascular disease. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent, prior to August 22, 2011, for bilateral peripheral vascular disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7114 (2016).

2.  The criteria for SMC based on the need for aid and attendance, from November 23, 2007, have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2015); 38 C.F.R. §§ 3.2012, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Given the favorable disposition herein with regard the award of SMC for aid and attendance for the period prior to August 22, 2011, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA this context.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A VA pre-adjudication letter issued in January 2008 satisfied the duty to notify provisions with respect to increased ratings, as it notified the Veteran of the type of evidence needed to substantiate the claims and provided general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran was provided with VA arteries, veins and miscellaneous examinations in February 2008 and December 2009, with a February 2010 addendum opinion, and complete reports of these examinations are of record.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, each examiner reviewed the claims file and took a detailed history from the Veteran which was consistent with the evidence of record; performed a physical examination and conducted appropriate diagnostic testing; considered the Veteran's reported symptomatology; explained the Veteran's functional loss; and, where applicable, provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, these examination reports are adequate. 

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


II.  Merits of the Claims

A.  Evaluation of Peripheral Vascular Disease Prior to August 22, 2011

The Veteran contends that his service-connected peripheral vascular disease is more disabling than currently evaluated as 70 percent for the period prior to August 22, 2011.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107 (b). 

For the period prior to August 22, 2011, the Veteran's peripheral vascular disease was rated as 70 percent disabling under Diagnostic Code 7114, which evaluates arteriosclerosis obliterans.  The Veteran's 70 percent evaluation has been continued from previous disability evaluation criteria for Diagnostic Code 7114, which are no longer in effect.  Under the diagnostic code criteria currently in effect for Diagnostic Code 7114, a 60 percent rating is assigned for arteriosclerosis obliterans with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is assigned for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114 (2016). 

Notes following Diagnostic Code 7114 provide that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Code 7114, Note (1).  Residuals of aortic and large arterial bypass surgery or arterial graft are evaluated as arteriosclerosis obliterans.  38 C.F.R. § 4.104, Diagnostic Code 7114, Note (2).  The ratings are for involvement of a single extremity; if more than one extremity is affected, each extremity is evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.10, Diagnostic Code 7114, Note (3).

After careful review of the record, the Board concludes that the next higher rating of 100 percent is not warranted for the period prior to August 22, 2011.  

Proximate to the claim, received in November 2007 as part of a claim for SMC, in August 2007, a private physician, Dr. Alexander, noted the Veteran's resting arterial examination showed an ankle brachial index on the right side of 0.85, and the left side of 0.99 and noted the Veteran was free of claudication symptoms.

The Veteran was afforded a VA examination in February 2008.  As part of the February 2008 examination, ankle brachial index with Doppler testing was completed in March 2008.  March 2008 testing revealed the Veteran's right ankle-arm index was 0.85 and the left side was 0.86.  The February 2008 VA examination report also found the Veteran had claudication.  The February 2008 VA examination noted pain which occurred when walking at two miles per hour on level ground at less than 25 miles but that the pain did not occur at rest and was relieved by rest.  

An April 2008 private medical record provided an impression of patent right iliofemoral bypass graft with multifocal disease throughout the thigh and biphasic waveform through the knee down to the right posterior tibialis with low flow, monophasic flow to the right dorsalis pedis and an impression of occlude left superficial femoral artery (SFA) with patent pen-pop bypass graft and biphasic wave form though the popliteal and trifurcation to the posterior tibialis and dorsalis pedis.  

An April 2008 private treatment record from a private physician, Dr. Gifford, reported the Veteran had bilateral leg ischemia and had had multiple vascular surgeries to his legs.  In a June 2009 statement, the Veteran reported that due to his peripheral vascular disease he had cramping problems in both legs.  The Veteran reported he could not sleep by lying on his back and crossing his legs because of the pain generated on whichever was the leg on top so he had to sleep in a fetal position with his legs not touching.

In a November 2009 statement, Dr. Gifford stated the Veteran had severe peripheral arterial disease and had had multiple surgeries because of it, which involved his aorta, and iliac, left femoral, and popliteal arteries.  A November 2009 private medical record documented ankle brachial testing for the left side of 1.0 and for the right side of .89.

The Veteran was afforded a December 2009 VA examination, which provided an impression of moderate disease at the level of the feet, with biphasic low throughout both lower extremities and noted the toe pressure on the left was difficult to obtain.  The December 2009 examination report also provide an impression of blunted and nearly absent waveforms, on the left foot first, second, fourth, fifth toes and right foot, second, fourth, fifth toes.  The December 2009 VA examination also included November 2009 vascular testing which demonstrated an ankle/brachial index of 1.0 for the left side and of the .89 for the right side.  In a February 2010 addendum opinion the December 2009 examiner reiterated, in part, that the Veteran's vascular study showed moderate disease at the level of his feet.  

Specifically, the medical evidence of record shows that the Veteran's ankle/brachial index was at the worst 0.86 for the left side and 0.85 for the right side during the period prior to August 22, 2011.  In addition, a February 2008 VA examination report noted the Veteran had claudication and the pain occurred when walking at two miles per hour on level ground at less than 25 miles but that the pain did not occur at rest and was relieved by rest.  In a February 2010 VA addendum opinion, the examiner stated in part, that although the Veteran reported claudication when walking this was not supported by the vascular study, and there were complaints during physical therapy of right knee pain, rib pain from a fall but chest x-ray showed no rib fractures, and groin pain.  The February 2010 VA examiner stated there were no complaints of claudication in the Veteran's physical therapy notes.  Moreover, although there was evidence of bilateral leg ischemia there was no evidence of ischemic limb pain at rest although the Veteran described his legs could not be touching.  In fact, the February 2008 VA examination report noted claudication and pain did not occur at rest and was relieved by rest.

The Board notes that the criteria for a 100 percent disability rating in Diagnostic Code 7114 is conjunctive in that the evidence must show that the Veteran has arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  Although there is subjective evidence of claudication, pain and cramping of the bilateral lower extremities, the evidence of record shows that the Veteran does not have arteriosclerosis obliterans with ischemic limb pain at rest.  As the preponderance of the evidence shows that the Veteran did not have arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or at any time in the period prior to August 22, 2011, the disability picture does not support the claim for disability rating in excess of 70 percent.  Therefore, a 100 percent rating for this disease is not warranted.

Additionally, there is no indication that the Veteran's peripheral vascular disease warrants higher rating under any other diagnostic code.  Note (2) of Code 7114 specifically states that any residuals of arterial graft or bypass surgery should be rated as arteriosclerosis obliterans under Code 7114.  As described above, the evidence shows that the Veteran has had grafting or surgery on account of his peripheral vascular disease.  Further, there is no evidence of other cardiovascular symptoms due to his peripheral vascular disease to warrant a higher rating under any other diagnostic code relating to the cardiovascular system.  See 38 C.F.R. § 4.104, Codes 7000-7113, 7115-7123 (2016).

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b) (2016).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.   

Here, the manifestations of the Veteran's peripheral vascular disease are contemplated, both in kind and severity, by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported claudication, cramping and pain, among other similar symptoms.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the rating category.  Additionally, a higher rating is available for more severe manifestations of the peripheral vascular disease.  Thus, greater disability than that suffered by the Veteran is addressed by the schedular criteria. For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

If a Veteran, as the result of service-connected disability, loses the use of a lower extremity, including both feet, he is entitled to SMC.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  However, in light of the grant below, which grants the Veteran SMC based on the need for regular aid and attendance of another as a result of his service-connected bilateral peripheral vascular disease, for the entirety of the rating period on appeal, entitlement to additional SMC is moot.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Here, however, the record reflects that for the entire appeal period prior to August 22, 2011 the Veteran was awarded entitlement to a TDIU.

For the foregoing reasons, the Board finds that entitlement to a 100 percent evaluation prior to August 22, 2011 for bilateral peripheral vascular disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Special Monthly Compensation based on Aid and Attendance 

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  A factor considered in determining the need for regular aid and attendance is whether a claimant can show a factual need for aid and attendance.  38 C.F.R. §§ 3.351 (b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  A showing that the veteran is unable to perform one of the enumerated disabling conditions is sufficient to establish the need for aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In the instant case, for the period prior to August 22, 2011, service connection was in effect for peripheral vascular disease, rated as 70 percent disabling; for hypertension, rated as 20 percent disabling; for dermatophytosis with tinea cruris, rated as 10 percent disabling; and for irritable colon, rated as noncompensable. 

The Veteran has consistently reported having difficulty ambulating since the commencement of his appeal which was received by VA on November 23, 2007.  In a February 2008 statement, the Veteran credibly stated he could not even get his socks on his feet because of the pain in his calves and the severe debilitating arthritis and bilateral leg ischemia.  He further stated his daughter assisted him in dressing, grooming and getting him into a walk-in shower with his shorts on and when he was through washing she was there to hand him a towel and a dry pair of shorts.  He further stated his daughter helped him with cooking, cleaning, washing dishes, making his bed, washing his clothes and making certain that his walker was close on hand.  In an October 2011 statement, the Veteran characterized himself as almost a prisoner of the upper floor where he had his bed, vanity, commode and walk-in shower with two seats built in and a bar to hold onto so he does not fall and make his injuries ever greater.  He stated that he was a virtual prisoner in his bedroom and it would be impossible to do all the work his daughter did for him including shopping for food, clothing and picking up prescriptions. 

In an October 2007 private physician's report of medical examination in support of aid and attendance or housebound benefits, Dr. Gifford, noted diagnoses of severe debilitating arthritis of the cervical and lumbar spine as well as other diagnoses including arteriosclerotic vascular disease (ASVD) and bilateral leg ischemic and vascular surgeries.  Dr. Gifford stated that the Veteran was not able live at home without assistance or to protect himself from hazards of the environment.

A February 2008 VA arteries, veins and miscellaneous examination report noted the Veteran's peripheral vascular disease had no effect on feeding or toileting, mild effects on shopping, traveling, bathing, dressing and grooming and moderate effect on chores and prevented exercise, recreation, and sports.  A February 2008 VA aid and attendance or housebound examination report noted the Veteran's ability for self-feeding and toileting was normal but his ability to bathe and self-groom had some difficulty and the ability to dress and undress had marked difficulty.  However, the February 2008 VA aid and attendance or housebound examination report also appeared to base such on the non service-connected disability of prolapsed intervertebral discs involving the cervical and lumbar vertebrae.

A February 2008 private physician, Dr. Alexander stated the Veteran needed home assistance as he was confined to a wheelchair and received assistance from his daughter for activities of daily living.  An April 2008 private treatment record from another private physician, Dr. Gifford, noted the Veteran resided with his daughter and that she tended him, not only helping him in and out of shower or bath, but by assisting with his dressing, including putting his socks on, and in fixing his three meals a day, which could not do by himself.  

In an April 2009 identical private physician's report of medical examination in support of aid and attendance or housebound benefits reports, Dr. Alexander and another private physician, Dr. Gifford, each stated that because of peripheral artery disease, the Veteran was limited to his bedroom and needed the assistance of his daughter to continue with his limited life.

In a November 2009 statement, Dr. Gifford stated the Veteran had severe peripheral arterial disease and had had multiple surgeries because of it, which have involved his aorta, and iliac, left femoral, and popliteal arteries.  Dr. Gifford stated the Veteran could not subsist alone and needed continuous aid and was dependent on his daughter for all daily activities.

A November 2009 VA examiner provided an unclear opinion as whether the Veteran was in need of aid and attendance most likely caused by or a result of his peripheral vascular disease.  Thus, the Veteran was afforded a December 2009 VA aid and attendance or housebound examination which noted a diagnosis of peripheral artery disease and reported the Veteran need the assistance of another person walk outside the home and had a stuttering gait.  In a February 2010 addendum opinion the examiner stated that although the Veteran reported claudication when walking this was not supported by the vascular study and that during physical therapy in August 2009 the Veteran made excellent gains in his strength and balance and was showing improved stability on his feet.  The February 2010 examiner stated that although the Veteran had distal peripheral vascular disease, the main limitation in walking appeared to be from muscle weakness rather than peripheral vascular disease.

In sum, the Veteran meets nearly all of the factors of aid and attendance.  See Turco, 9 Vet. App. 224 (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  The above evidence reflects the necessity of the regular aid and attendance of another family member or person, due to his service-connected bilateral peripheral vascular disease.  38 C.F.R. § 3.352 (a).  Simply stated, it does not appear the Veteran would be able to take care of himself without the regular assistance of another.  And although the Veteran is diagnosed with various nonservice-connected disorders to include arthritis of the cervical and lumbar spine, muscle weakness, and prolapsed intervertebral discs involving the cervical and lumbar vertebrae, private medical letters corroborate that the severity of the Veteran's service-connected bilateral peripheral vascular disease, standing alone, necessitates the regular aid and attendance of another for many activities of daily living.  However, such does not indicate that the Veteran's need for aid and attendance is based on any other service-connected disability besides his peripheral vascular disease.    

Consequently, it is apparent from the medical and lay evidence above that the basic requirements for special monthly compensation on the account of regular aid and attendance have been met as of November 23, 2007, the date of receipt of the claim.  38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350, 3.352.  Therefore, resolving any doubt in the Veteran's favor, the Board finds the evidence supports special monthly compensation for regular aid and attendance effective from November 23, 2007.  38 U.S.C.A. § 5107 (b). 

In view of the Board's grant of special monthly compensation based on the need for regular aid and attendance herein, any claim for special monthly compensation on account of being housebound is moot.  In this regard, a Veteran may either receive special monthly compensation based on the need for regular aid and attendance or by reason of being housebound, but generally may not receive both simultaneously. That is, regular aid and attendance is the greater monetary award.  There is an exception to this rule where the Veteran could be entitled to both aid and attendance and housebound benefits if the disabilities which render the Veteran eligible for aid and attendance are separate and distinct from those which entitle him to housebound benefits.  In the present case, the service-connected bilateral peripheral vascular disease which caused the Veteran to require the aid and attendance of another would also apply to any potential housebound benefits.  Therefore, the question concerning whether the Veteran is housebound for special monthly compensation purposes is moot.



ORDER

Entitlement to an evaluation in excess of 70 percent, prior to August 22, 2011, for bilateral peripheral vascular disease, is denied.

Entitlement to SMC based on the need for the regular aid and attendance of another, from November 23, 2007, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


